Citation Nr: 0413279	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  98-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a left 
heel fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO 
that confirmed and continued a noncompensable evaluation for 
a service-connected left heel fracture.

In February 1999, the veteran testified at a hearing before 
the undersigned Veterans Law Judge (VLJ).

The veteran appealed the July 1997 decision to the Board; the 
Board denied the claim in April 1999.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  By an order 
dated in April 2001, the Court vacated the Board's April 1999 
decision, and remanded the case to the Board for 
re-adjudication.  The veteran moved for reconsideration of 
the Court's action or for a panel decision.  His motions were 
denied in September 2001 and he moved for a full Court 
decision.  This motion was denied in November 2001 and the 
veteran appealed to the United States Court of Appeals for 
the Federal Circuit.  In April 2002, his appeal was 
dismissed.  When the case was returned to the Board, the 
Board remanded it to the RO for additional development.  This 
was done in June 2003.


FINDING OF FACT

The veteran reports that he experiences pain as a result of 
the service-connected left heel fracture, but any such 
difficulty does not result in functional impairment.




CONCLUSION OF LAW

The criteria for a compensable rating for a left heel 
fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.31, 4.71a (Diagnostic 
Code 5284) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's left heel fracture is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (other foot injuries).  Diagnostic Code 5284 
provides a 10 percent evaluation for moderate foot injury.  
38 C.F.R. § 4.71a (Diagnostic Code 5284) (2003).  A 20 
percent evaluation is assignable for moderately severe foot 
injuries, and a 30 percent evaluation for severe foot 
injuries.  Id.  A 40 percent evaluation for foot injuries may 
be assigned if there is loss of use of the foot.  See 38 
C.F.R. § 4.71a (Diagnostic Code 5284), note.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45.  Therefore, to the extent possible, the degree of 
additional debility caused by functional losses, such as 
pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  DeLuca, supra.  In cases where 
foot disability is rated in accordance with Diagnostic Code 
5284, consideration of §§ 4.40, 4.45 per DeLuca depends on 
the nature of the foot injury, and whether it involves 
limitation of motion.  VAOPGCPREC 9-98 (Aug. 14, 1998).

VA treatment records dated from 1990 to 1993 have been 
received as part of the record on appeal, but they do not 
reflect treatment or evaluation of any left heel disability.  
Consequently, a VA examination was conducted in March 1997 
where it was noted that the veteran has pain at the 
anterolateral malleolus.  However, it was also noted that the 
posture of his foot was within normal limits, his function 
was within normal limits, and there was no deformity.  It was 
also reported that his gait was normal and that there was no 
x-ray evidence of degenerative joint disease, or of the old 
fracture.  The diagnosis was post-status fracture of the left 
calcaneus with a normal examination.  In a comment set out 
after the diagnosis, the examiner noted that the veteran 
complained that his foot bothered him all the time.  The 
veteran reportedly indicated that he had pain walking at all 
times, but did not have flare-ups.  The examiner indicated 
that the veteran had been examined at a time of maximum 
disability.

The Board notes the veteran's allegations on appeal and his 
testimony in February 1999 regarding the degree of impairment 
caused by the symptoms he experiences, especially pain and 
limited movement.

In the veteran's representative's written brief presentation 
filed in December 2002, the representative argued that the 
March 1997 VA examination report did not fully reflect the 
current severity of the veteran's service-connected left heel 
disability and requested another VA examination.  The 
veteran, through his representative, alleged that he 
experienced pain, decreased ability to walk, and decreased 
side-to-side motion.  The clear implication of the veteran's 
contentions was that he believed his disability had worsened 
since the time of his last VA examination in March 1997.  
Under those circumstances, therefore, the duty to assist 
included the duty to provide the veteran with a new 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (VA should schedule another examination where 
appellant complained of increased disability two years after 
the last examination).  Consequently, the Board remanded the 
case for a new examination in June 2003.  38 C.F.R. §§ 3.327, 
4.2, 19.9 (2002).

Additional VA treatment records dated from 1998 to 2003 do 
not contain treatment for left heel fracture.  Annual 
diabetic foot assessments conducted in April 2001 and April 
2002 revealed no specific complaint of pain or discomfort 
associated with the veteran's feet.  In November 2003, the 
veteran was seen for routine care and it was noted that his 
feet appeared to be in good repair.  There was no evidence of 
a breakdown.

Pursuant to the Board's June 2003 remand, a VA examination 
was conducted by QTC services in December 2003.  At the 
examination, the veteran complained of pain, weakness, and 
swelling while standing or walking.  Examination revealed 
that the veteran had a slight left-antalgic gait.  There was 
no sign of abnormal weight bearing or device used for 
ambulation.  Range of motion of the ankle was normal.  
Examination of the feet revealed no painful motion, edema, 
disturbed circulation, weakness, atrophy of musculature, or 
tenderness in either foot.  There was no tenderness on 
palpation of the plantar surfaces of the foot, and there was 
good alignment of the Achilles tendon.  There was no pain on 
dorsiflexion or plantar flexion of the ankles.  The veteran 
did not have hammertoes, Morton's metatarsalgia, hallux 
valgus, or hallux rigidus.  There was no limitation of 
function of standing or walking.  The veteran did not wear 
corrective shoes or any brace on the ankle.  X-rays revealed 
a normal left foot and left ankle.  The examiner opined that 
there was no indication of left ankle instability, weakness, 
excess fatigability, incoordination, or pain on manipulation.  
The examiner also opined that there was no problem with the 
left ankle or heel.

Despite the veteran's contentions to the contrary, a review 
of the record indicates that a compensable disability rating 
is not warranted.  There is no indication that the veteran's 
left heel fracture is "moderate" in severity.  In fact, 
medical evidence, including the most recent December 2003 VA 
examination report, reflects that the veteran has no 
disabling residuals of a left heel fracture, and that the 
veteran had a normal left foot as well as normal left ankle.  
Consequently, the Board finds that a 10 percent disability 
evaluation under Diagnostic Code 5284 is not warranted.  
38 C.F.R. § 4.71a (Diagnostic Code 5284); 38 C.F.R. § 4.31 
(2003) (in instances where the rating criteria do not provide 
for a zero percent rating, a zero percent shall be assigned 
when the criteria for a compensable rating are not met).

The Board acknowledges that the veteran has complained of 
pain in his left heel.  However, the Board reiterates that 
the veteran's left heel fracture was found to have been 
healed with no residual disability.  As noted above, even 
with consideration of the pain complained of by the veteran, 
the examiners have not found any functional limitation.  
Therefore, there is no indication that the veteran suffers 
from functional losses that equate to a compensable rating 
under the criteria of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.  A higher rating is not warranted based on functional 
loss, especially in light of the clinical findings of no 
residuals.  DeLuca, supra.

Additionally, a 10 percent rating under another diagnostic 
code is not warranted for the veteran's left heel fracture as 
there is no indication that the veteran's left heel fracture 
has resulted in weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, or atrophy of 
the musculature of the left foot with disturbed circulation, 
and weakness.  In addition, there is no indication that the 
veteran's left heel fracture has resulted in his great toe 
being dorsiflexed, some limitation of the dorsiflexion at the 
left ankle, definite tenderness under metatarsal heads, 
metatarsalgia, severe or operated hallux valgus, severe 
hallux rigidus, all hammer toes of the left foot, or moderate 
malunion or nonunion of the tarsal or metatarsal bones.  As 
such, a compensable rating is not warranted under 38 C.F.R. § 
4.71a, Diagnostic Codes 5276 (flatfoot, acquired), 5277 (weak 
foot, bilateral), 5278 (claw foot (pes cavus) acquired), 5279 
(metatarsalgia, anterior), 5280 (hallux valgus, unilateral), 
5281 (hallux rigidus, unilateral, severe), 5282 (hammer toe), 
or 5283 (malunion of or nonunion of tarsal or metatarsal 
bones) (2003).

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as lay statements received in 
support of his claim.  While the veteran and others who know 
him are competent to provide information regarding the 
symptoms the veteran currently experiences and has 
experienced since military service, they have not been shown 
competent to comment upon the degree to which the veteran 
meets potentially applicable rating criteria.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay witnesses are competent to 
describe painful experiences and symptoms that result 
therefrom).  

Accordingly, given the nature of his service-connected left 
heel fracture as described above, the Board finds that the 
veteran's left heel fracture warrants no more than a 
noncompensable disability rating under Diagnostic Code 5284.  
The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for left heel fracture.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for an 
increased (compensable) rating for left heel fracture must be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Although the veteran has expressed his belief that his 
service-connected left heel fracture warrants a rating higher 
than zero percent, suggesting a claim for an extraschedular 
evaluation, there is no indication that problems he 
experiences present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2003).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
service-connected left heel disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It bears emphasis that 
the schedular rating criteria are designed to take problems 
such as experienced by the veteran into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

II.  Veterans Claims Assistance Act of 2000

In adjudicating the claim addressed above, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  In this case, 
the veteran's application is complete.  There is no 
outstanding information required, such as proof of service, 
type of benefit sought, or status of the veteran, to complete 
the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim for an increased (compensable) rating 
for left heel fracture.

The record also reflects that the veteran was specifically 
advised in August 2003 of the information and evidence needed 
to substantiate a claim for an increased (compensable) rating 
for left heel fracture, and that the correspondence 
additionally informed him of what evidence VA was responsible 
for obtaining, and what evidence he was responsible for 
obtaining.  The need for specific evidence from the veteran 
was discussed and the veteran was informed that he could 
request assistance in obtaining any outstanding evidence.  
The Board concludes that the veteran has been given the 
required notice in this case, at least to the extent of what 
was required to substantiate his claim for an increased 
(compensable) rating for left heel fracture.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim.

Additionally, VA offered the veteran an opportunity to 
provide testimony in support of his claim at a hearing before 
the undersigned VLJ in February 1999.
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded 
VA examinations in March 1997 and December 2003, and a VA 
examiner has provided an opinion regarding the severity of 
the veteran's service-connected left heel fracture.  An 
additional examination or medical opinion being unnecessary, 
the Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  Moreover, the Board is not aware of 
any outstanding evidence.  Therefore, the Board finds that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An increased (compensable) rating for a fracture of the left 
heel is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



